P. Potteb, J.
One question which seems to be fatal to sustaining the judgment in this action, is the ruling of the judge in the admission in evidence on the part of the defendant of a deed from Robert S. Livingston to him, covering the locus in quo. This evidence was objected to by the plaintiff on several grounds, among which was, that it was not duly acknowledged. There was no other evidence of the execution of the deed, than the certificate of acknowledgment, which was in the following form:
State oe New Yobk, ) City and County oe New Yobk. j ss":
Personally appeared before me, Robert S. Livingston, signer and sealer of the foregoing instrument, and acknowledged the same to be his free act and deed before me.
New Yobk, March 28, 1865.
J. Nelson Lucky, Notary Public.
This certificate fails of being a compliance with the plain requirements of the statute. By 1 R. S. 758, § 9, it is enacted: “No acknowledgment of any conveyance having been executed, shall be taken by any officer, unless the officer taking the same shall know, or have satisfactory evidence that the person making such acknowledgment, is the individual described in and who executed such conveyance.”
By 1 R. S. 759, § 15, it is enacted: “ Every officer who shall take the acknowledgment or proof of any conveyance, shall indorse a certificate thereof, signed by himself, on the conveyance, and in such certificate shall set forth the matters hereinbefore required to be done, known or proved, on such acknowledgment or proof,” etc. Section 15 requires, among other things, that the officer who takes the *88acknowledgment, shall, in Ms certificate, set forth the matters required by § 9, to be known to him. One of those matters is, that the person making the acknowledgment is known to him to be the person described in and who executed the deed.
In this respect the certificate is fatally defective.
It does not certify that the party acknowledging the instrument was known to the notary to be the party named in and who had executed the same.
This he was absolutely bound to do. Otherwise the lands of citizens might be conveyed by strangers impersonating the true owners.
The whole object of the statute was to prohibit frauds by personating grantors, and rendering insecure titles obtained in that way. It might well be true as certified, that the signer and sealer of a deed, calling himself Robert S. Livingston; ex-ecuted it, but the important part of the requirement is, that the officer should certify that he knew the grantor, or had satisfactory evidence of his being, in truth and in fact, the person he represented himself to be. None of the cases cited are so totally defective as this. The judgment should be reversed, and a new trial granted, costs to abide the event.
Miller, P. J., and Parker, J., concurred.

Judgment reversed, and new trial granted.